                                                                                            LIPSON NEILSON P.C.
                                                                                        1   JOSEPH P. GARIN, ESQ.
                                                                                            Nevada Bar No. 6653
                                                                                        2
                                                                                            ANGELA T. OCHOA, ESQ.
                                                                                        3   Nevada Bar No. 10164
                                                                                            9900 Covington Cross Drive, Ste. 120
                                                                                        4   Las Vegas, Nevada 89144
                                                                                            (702) 382-1500 phone
                                                                                        5   (702) 382-1512 fax
                                                                                            jgarin@lipsonneilson.com
                                                                                        6
                                                                                            aochoa@lipsonneilson.com
                                                                                        7   Attorneys for Defendants TC Nevada, LLC,
                                                                                            Michael Haggerty, John P. Haggerty, and
                                                                                        8   Olga F. Haggerty
                                                                                        9
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10                               UNITED STATES DISTRICT COURT
                          Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11                                    DISTRICT OF NEVADA

                                                                                       12
LIPSON NEILSON P.C.




                                                                                            TEMSA ULASIM ARACLARI SANAYI VE            CASE NO.: 2:18-cv-01738-APG-GWF
                                                                                       13   TICARET A.S.,
                                                                                       14                                              JOINT STATUS REPORT RE: STATUS
                                                                                                               Plaintiff,              OF STAY (NO.1)
                                                                                       15
                                                                                            vs.
                                                                                       16
                                                                                            TC NEVADA, LLC, MICHAEL
                                                                                       17   HAGGERTY, JOHN P. HAGGERTY, and                          ORDER
                                                                                       18   OLGA P. HAGGERTY

                                                                                       19                      Defendants.

                                                                                       20

                                                                                       21
                                                                                                    Pursuant to the Order Granting the Stipulation to Stay Case (ECF No. 48), the
                                                                                       22
                                                                                                                                                28




                                                                                            parties hereby file their Joint Status Report. The parties represent that the New York
                                                                                       23
                                                                                            Arbitration may be decided upon Temsa’s Motion for Summary Judgment on which oral
                                                                                       24
                                                                                            argument was recently held and supplemental briefing is due on March 4, 2020.       If
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25
                                                                                            summary judgment is not granted, the parties expect that evidentiary hearings will be
                                                                                       26
                                                                                       27

                                                                                       28
                                                                                                                                  Page 1 of 2

                                                                                            ME1 32767952v.1
                                                                                        1   scheduled in the very near term.      In either event, the parties estimate that a written

                                                                                        2   decision is likely to be made 60-90 days from the filing of this instant Joint Status Report.

                                                                                        3           WHEREFORE the parties respectfully request that the stay be continued,

                                                                                        4   pending the outcome of the New York Arbitration.

                                                                                        5

                                                                                        6
                                                                                            March 13th , 2020.                             March 13th , 2020.
                                                                                        7
                                                                                            MORRIS LAW GROUP                               LIPSON NEILSON P.C.
                                                                                        8
                                                                                            By: /s/ Ryan M. Lower________                  By: /s/ _Angela T. Ochoa_________
                                                                                        9                                                  Angela T. Ochoa
                                                                                            Ryan M. Lower
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10   NV Bar No. 9108                                NV Bar No. 10164
                          Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                            411 E. Bonneville Ave, Suite 360               9900 Covington Cross Drive, Suite. 120
                                                                                       11   Las Vegas, Nevada 89101                        Las Vegas, Nevada 89144
                                                                                       12                                                  Attorneys for Defendants
LIPSON NEILSON P.C.




                                                                                            MCCARTER & ENGLISH, LLP
                                                                                       13
                                                                                            Thomas J. Finn, (Pro Hac Vice)
                                                                                       14   James E. Regan, (Pro Hac Vice)
                                                                                            185 Asylum Street
                                                                                       15   Hartford, CT 06119
                                                                                       16
                                                                                            Attorneys for Plaintiff
                                                                                       17

                                                                                       18

                                                                                       19

                                                                                       20             IT IS SO ORDERED.
                                                                                       21

                                                                                       22
                                                                                                                                                    28




                                                                                       23                                                 ______________________________
                                                                                                                                          UNITED STATES DISTRICT JUDGE
                                                                                       24                                                 Dated: March 13, 2020.
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25

                                                                                       26
                                                                                       27

                                                                                       28
                                                                                                                                     Page 2 of 2

                                                                                            ME1 32767952v.1
